1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    ISSAC L. SMITH,
                                                Case No. 2:19-cv-10989-JAK (GJS)
12                Petitioner
13           v.                                 JUDGMENT
14    THE PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                  Respondent.
16
17
18         Pursuant to the Court’s Order: Dismissing Petition With Prejudice For
19   Noncognizability And Untimeliness; And Denying Certificate Of Appealability,
20
21         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
22
23
24   Dated: April 9, 2020                 _________________________________
                                          JOHN A. KRONSTADT
25
                                          UNITED STATES DISTRICT JUDGE
26
27
28
